DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 06/14/2022 canceling Claim 7, adding new Claim 21, and amending Claims 1, 8, 13, 17, and 19.  Claims 12 and 14 remain withdrawn.  Claims 1 – 6, 8 – 11, 13, and 15 – 21 are examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 5, 6, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan et al. (2013/0186058A1) in view of Chaudhry (8,333,554) in view of Franchet et al. (6,672,049).
Regarding Claim 1, Sheridan teaches, in Figs. 1 and 2, the invention as claimed, including a gas turbine engine (20 – Fig. 2) comprising: a fan shaft (62) rotatable about an axis (A), a fan (42) connected to said fan shaft (62), and an outer housing (70) surrounding the fan (42) to define a bypass passage (Para. [0047]); a compressor section (24, 44, 52) having both a low pressure compressor (44) that is fixed to rotate with the fan shaft (62 – Para. [0047]) and a high pressure compressor (52); a turbine section (28, 46, 54) having a low pressure turbine (46) driving a low speed spool (30) and a high pressure turbine (54) driving the high pressure compressor (52), the low pressure turbine (46) including rotating blades (shown in Fig. 2) and a static structure (38d) aft of the rotating blades (shown in Fig. 2); a fan drivetrain including a geared architecture (48) connecting the low speed spool (30) to the fan shaft (62) such that the fan (42) and low pressure compressor (44) rotate at a lower speed than the low pressure turbine (46 – Para. [0033]); a thrust bearing (38b – Para. [0049]) axially aft of the geared architecture (48) and axially forward of the high pressure compressor (52).
Sheridan is silent on a tower shaft rotatably driven by the low speed spool, wherein the tower shaft connects to the low speed spool.  Chaudhry teaches, in Figs. 1 – 2B, a similar gas turbine engine (10) having a tower shaft (62) rotatably driven by a low speed spool (14 – Col. 2, ll. 55 - 60); therefore, the tower shaft (62) connects to the low speed spool (14).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sheridan with the tower shaft connected to and rotatably driven by the low speed spool taught by Chaudhry, in Col. 2, ll. 40 – 50, to facilitate the low speed spool driving accessory engine components such as the fuel pump (42), hydraulic pump (44), lubrication pump (48), and electric generator (46) via the tower shaft.
Sheridan, i.v., Chaudhry, teaches the invention as claimed and as discussed above; except, wherein said tower shaft connects to said low speed spool at a location axially aft of the thrust bearing.  Franchet teaches, in Fig. 5, a similar tower shaft (25) that was connected to a low speed spool (3) at a location axially aft of a thrust bearing [The small circle located between the fan (2a, 2b) and the tower shaft (25) along the rotational axis (X-X).  Figs. 2 and 4 illustrate the circle as a ball-bearing (14).  Sheridan teaches, in Para. [0049], that ball-bearings were one type of thrust bearings.]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sheridan, i.v., Chaudhry, with said tower shaft connects to said low speed spool at a location axially aft of a thrust bearing taught by Franchet, because all the claimed elements, i.e., the gas turbine engine having a low pressure turbine driving a low speed spool/shaft that drives a fan and low pressure compressor via a geared architecture (reduction gearbox) and a tower shaft that was connected to a low speed spool at a location axially aft of a thrust bearing, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., the tower shaft would have driven a plurality of gas turbine engine accessory devices such as the fuel pump, hydraulic pump, lubrication pump that were radially offset away from the rotational axis (X-X).  As shown in Franchet - Fig. 2, the tower shaft location axially forward of the high pressure compressor (4) and axially aft of the thrust bearing was the only location where said tower shaft did not interfere with the rotation of the fan (2a, 2b) and low pressure compressor (12) or the rotation of the high pressure compressor (4).  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Re Claim 2, Sheridan, i.v., Chaudhry and Franchet, teaches the invention as claimed and as discussed above, and Sheridan further teaches, in Para. [0051], wherein the thrust bearing (38b) is aft-loaded such that the low pressure turbine (46) blades will shift axially aft (rotor clash) in the event of a fan drivetrain failure (shaft breaks or fractures) at a location axially aft of the thrust bearing (38b).
Re Claim 3, Sheridan, i.v., Chaudhry and Franchet, teaches the invention as claimed and as discussed above, and Sheridan further teaches, in Paras. [0049] and [0051], wherein the thrust bearing (38b) maintains the low speed spool (14) axially in place in the event of a fan drivetrain failure (shaft breaks or fractures) at a location axially forward of the thrust bearing (38b).
Re Claim 5, Sheridan, i.v., Chaudhry and Franchet, teaches the invention as claimed and as discussed above; including wherein the tower shaft [Examiner notes that the phrase “provides a counter-load on the low speed … location axially forward of the thrust bearing” is a statement of intended use and the structure of the device as taught by Sheridan, i.v., Chaudhry and Franchet, can perform the function because a portion of the mechanical rotational energy that the low pressure turbine delivered to the low speed spool went to driving the tower shaft to drive the various loads, e.g., fuel pump, hydraulic pump, lubrication pump, etc., connected to said tower shaft.] provides a counter-load on the low speed spool in the event of a fan drivetrain failure (shaft breaks or fractures) at a location axially forward of the thrust bearing (38b).
Re Claim 6, Sheridan, i.v., Chaudhry and Franchet, teaches the invention as claimed and as discussed above, and Sheridan further teaches, in Para. [0051], wherein the thrust bearing (38b) is aft-loaded such that the low pressure turbine (46) blades will shift axially aft (rotor clash) in the event of a fan drivetrain failure (shaft breaks or fractures) at a location axially aft of the thrust bearing (38b).
Re Claim 8, Sheridan, i.v., Chaudhry and Franchet, teaches the invention as claimed and as discussed above; except, wherein said tower shaft connects to said low speed spool at a location axially forward of the high pressure compressor.  Franchet further teaches, in Fig. 5, said tower shaft (25) connected to a low speed spool (3) at a location axially forward of the high pressure compressor (4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sheridan, i.v., Chaudhry and Franchet, with Franchet’s further teaching of said tower shaft connects to said low speed spool at a location axially forward of a high pressure compressor, because all the claimed elements, i.e., the gas turbine engine having a low pressure turbine driving a low speed spool/shaft that drives a fan and low pressure compressor via a geared architecture (reduction gearbox) and a tower shaft that was connected to a low speed spool at a location axially forward of a high pressure compressor, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., the tower shaft would have driven a plurality of gas turbine engine accessory devices such as the fuel pump, hydraulic pump, lubrication pump that were radially offset away from the rotational axis (X-X).  As shown in Franchet - Fig. 2, the tower shaft location axially forward of the high pressure compressor (4) and axially aft of the thrust bearing was the only location where said tower shaft did not interfere with the rotation of the fan (2a, 2b) and low pressure compressor (12) or the rotation of the high pressure compressor (4).  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Re Claim 15, Sheridan, i.v., Chaudhry and Franchet, teaches the invention as claimed and as discussed above, including wherein the tower shaft drives an engine accessory component.  As discussed in the Claim 1 rejection, Chaudhry taught in Col. 2, ll. 40 – 50, the tower shaft rotatably driven by the low speed spool to facilitate the low speed spool driving accessory engine components such as the fuel pump (42), hydraulic pump (44), lubrication pump (48), and electric generator (46).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sheridan et al. (2013/0186058A1) in view of Chaudhry (8,333,554) in view of Franchet et al. (6,672,049) in view of McCune et al. (8,621,871) in view of Ainsworth (3,830,058).
Re Claim 4, Sheridan, i.v., Chaudhry and Franchet, teaches the invention as claimed and as discussed above; except, wherein the low speed spool includes a low speed shaft section mounting the low pressure turbine and an input shaft section axially forward of the thrust bearing and driving the geared architecture, the low speed shaft section and input shaft section comprising separate components fixed to rotate together.
McCune teaches, in Figs. 1 – 3, a similar gas turbine engine having low speed spool includes a low speed shaft section (302 – Fig. 3) mounting the low pressure turbine (labeled ‘To turbine’) and an input shaft section (308) axially forward of a thrust bearing (310 – Col. 3, ll. 50 - 60) and driving the geared architecture (labeled ‘To gear assembly’), the low speed shaft section (302) and input shaft section (308) comprising separate components (shown in Fig. 3) fixed (the horizontal overlapping portion between the low speed shaft section (302) and the input shaft section (308) was a conventional illustration of a splined connection) to rotate together (turbine provided torque via the low speed shaft section to drive the geared architecture via the input shaft section).  Ainsworth teaches, in Figs. 1 and 2, a similar gas turbine engine having low speed spool includes a low speed shaft section (60) mounting the low pressure turbine (58) and an input shaft section (70) axially forward of a bearing (64) and driving a geared architecture (74), the low speed shaft section (60) and input shaft section (70) comprising separate components (best seen in Fig. 2) fixed [Col. 2, ll. 15 – 25, external splines (66) of the low speed shaft section (60) received within internal splines (68) of the input shaft section (70)] to rotate together (due to the intermeshed splines).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sheridan, i.v., Chaudhry and Franchet, with the low speed spool includes a low speed shaft section mounting the low pressure turbine and an input shaft section axially forward of the thrust bearing and driving the geared architecture, the low speed shaft section and input shaft section comprising separate components fixed to rotate together, taught by McCune and Ainsworth, because all the claimed elements, i.e., the gas turbine engine having a low pressure turbine driving a low speed spool/shaft that drives a fan and low pressure compressor via a geared architecture (reduction gearbox) and the low speed spool/shaft having a low speed shaft section  mounting the low pressure turbine and an input shaft section  axially forward of a thrust bearing and driving a geared architecture, the low speed shaft section (having external splines) and input shaft section (having internal splines) comprising separate components fixed to rotate together (due to the intermeshed splines), were known in the art, and one skilled in the art could have substituted the separate low speed shaft section and input shaft section with intermeshing splines arrangement, taught by McCune and Ainsworth, for the unknown arrangement of Sheridan, i.v., Chaudhry and Franchet, with no change in their respective functions, to yield predictable results, i.e., the separate low speed shaft section and input shaft section would have simplified maintenance and/or replacement of the geared architecture (reduction gearbox) without having to disassemble the entire gas turbine engine, i.e., the low speed spool/shaft and the low pressure turbine.  Ainsworth teaches, in Fig. 2 and Col. 2, ll. 20 – 30, that the input shaft section (70) that drove the sun gear of the geared architecture (74) was removably secured to the low speed shaft section (60) by means of a bolt (72).  Therefore, removing the bolt would have facilitated sliding said input shaft section (70) axially forward and off of the splines (66) of the low speed shaft section (60) which would have allowed the geared architecture (reduction gearbox) to be replaced or removed for maintenance while the remainder of the gas turbine engine aft of said splines (66) did not have to be taken apart thereby reducing maintenance time and cost. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).  


Claims 9, 10, 11, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan et al. (2013/0186058A1) in view of Chaudhry (8,333,554) in view of Franchet et al. (6,672,049) in view of Burns et al. (2016/0178464A1).
Re Claims 9 and 10, Sheridan, i.v., Chaudhry and Franchet, teaches the invention as claimed and as discussed above; except, (Claim 9) further comprising at least one sensor for detecting a fan drivetrain failure event and communicating to a control and (Claim 10) wherein the control initiates a fuel shutoff procedure if the fan drivetrain failure event is detected.
Burns teaches, in Fig. 2A and Figs. 3A to 3C, Paras. [0055] and [0074], (Claim 9) at least one sensor (142, 206) for detecting a fan drivetrain failure event (shaft failure) and communicating to a control (computer) and (Claim 10) wherein the control (computer) initiates a fuel shutoff procedure if the fan drivetrain failure event (shaft failure) is detected.  Burns teaches, in Para. [0074] “…detection of an engine failure or component shaft failure that could be performed in less than 5 ms to determine a loss of load condition that would require immediate fuel shutoff or other control action to prevent rotor or engine over-speed”.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sheridan, i.v., Chaudhry and Franchet, with the at least one sensor for detecting a fan drivetrain failure event and communicating to a control to initiate a fuel shutoff procedure if the fan drivetrain failure event is detected, taught by Burns, to facilitated preventing the low pressure turbine from over-speeding by immediately initiating a fuel shutoff procedure after a sensor detects fan drivetrain failure event (shaft failure).
Re Claims 11 and 13, Sheridan, i.v., Chaudhry, Franchet, and Burns, teach a gas turbine engine, i.e., base device, upon which the claimed invention can be seen as an improvement.  Sheridan, i.v., Chaudhry, Franchet, and Burns, as discussed above is silent on (Claim 11) wherein the control activates a braking mechanism to resist rotation of the low speed spool if the fan drivetrain failure event is detected and (Claim 13) wherein the braking mechanism is directly connected to the tower shaft and [Examiner notes that the phrase “resists rotation of the tower shaft” is a statement of intended use and the structure of the device as taught by Sheridan, i.v., Chaudhry, Franchet, and Burns, can perform the function.  The tower shaft would have had a fixed amount of torque that cause rotation of said tower shaft.  Activation of any of the braking mechanisms, i.e., accessory engine components, would have applied a force resisting rotation of said tower shaft because the torque of said tower shaft was what drove said braking mechanisms.  For example, when the total torque required to drive all the accessory engine components exceeded the fixed amount of torque provided by said tower shaft, the rotational speed of said tower shaft would have slowed until the tower shaft rotation eventually stopped.] resists rotation of the tower shaft.  However, Burns further teaches, in Para. [0074] “…detection of an engine failure or component shaft failure that could be performed in less than 5 ms to determine a loss of load condition that would require immediate fuel shutoff or other control action to prevent rotor or engine over-speed”.
Franchet further teaches, in Fig. 5, Col. 2, ll. 55 – 65, Col. 5, ll. 10 – 25, and Col. 6, ll. 15 - 55, a similar gas turbine having a tower shaft (25) that was connected to a low pressure spool (3) (Claim 11) wherein a control (electronic computer like a FADEC – Full Authority Digital Engine Control) activates a braking mechanism (6’) to resist rotation of the low speed spool (3 – Col. 5, ll. 10 – 25 teaches the braking system (6) slowing down the planet-carrying gear (7) so that the low speed spool/shaft (3) drives the high speed spool, i.e., high pressure compressor and high pressure turbine.  In other words the rotational energy of the low speed spool was used to rotate and accelerate high speed spool.) and (Claim 13) wherein the braking mechanism (6’ – Fig. 5) was directly connected to the tower shaft (25) and resists rotation of the tower shaft.
Thus, improving a particular device (gas turbine engine), based upon the teachings of such improvement in Burns and Franchet, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the gas turbine engine of Sheridan, i.v., Chaudhry, Franchet, and Burns, and the results would have been predictable and readily recognized, that utilizing the control (computer) to activate a braking mechanism directly connected to the tower shaft to resist rotation of the low speed spool if the fan drivetrain failure event is detected would have facilitated avoiding the low pressure turbine from over-speeding and potentially throwing turbine blades off at very high speeds sufficient to punch through the turbine case and any other structures, like the aircraft wing or passenger cabin, in the flight path of the broken turbine blade.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).
Re Claim 16, Sheridan, i.v., Chaudhry and Franchet, teaches the invention as claimed and as discussed above; except, wherein the engine accessory component is a generator which delivers electrical power to an associated aircraft.  Burns teaches, in Fig. 2A, Paras. [0004], and [0055], that an electric generator (207) that supplied electrical power to an associated aircraft was a conventional engine accessory component of an accessory gear box (202) along with fuel, lubrication oil, and hydraulic fluid pumps (209) all driven by power extracted from the low speed spool (205).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sheridan, i.v., Chaudhry and Franchet, with engine accessory component is a generator which delivers electrical power to an associated aircraft taught by Burns, because all the claimed elements, i.e., the gas turbine engine having a low pressure turbine driving a low speed spool/shaft that drives a fan and low pressure compressor via a geared architecture (reduction gearbox) and a tower shaft that was connected to a low pressure spool to drive a plurality of engine accessory component, and a generator which delivers electrical power to an associated aircraft being an engine accessory component, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods (mounting the generator to the accessory gearbox to be drive by the tower shaft), with no change in their respective functions, to yield predictable results, i.e., the tower shaft would have driven a plurality of gas turbine engine accessory devices such as the fuel pump, hydraulic pump, lubrication pump, and electric generator to support operation of the gas turbine engine and operation of the aircraft.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sheridan et al. (2013/0186058A1) in view of Chaudhry (8,333,554).
Regarding Claim 17, Sheridan teaches, in Figs. 1 and 2, the invention as claimed, including a gas turbine engine (20 – Fig. 2) comprising: a fan shaft (62) rotatable about an axis (A), a fan (42) connected to said fan shaft (62), and an outer housing (70) surrounding the fan (42) to define a bypass passage (Para. [0047]); a compressor section (24, 44, 52) having both a low pressure compressor (44) that is fixed to rotate with the fan shaft (62 – Para. [0047]) and a high pressure compressor (52); a turbine section (28, 46, 54) having a low pressure turbine (46) driving a low speed spool (30) and a high pressure turbine (54) driving the high pressure compressor (52); a fan drivetrain including a geared architecture (48) connecting the low speed spool (30) to the fan shaft (62) such that the fan (42) and low pressure compressor (44) rotate at a lower speed than the low pressure turbine (46 – Para. [0033]).
Sheridan is silent on a tower shaft rotatably driven by the low speed spool; and a braking mechanism, wherein activation of the braking mechanism applies a force resisting rotation of the tower shaft.  Chaudhry teaches, in Figs. 1 – 2B, a similar gas turbine engine (10) having a tower shaft (62) rotatably driven by a low speed spool (14 – Col. 2, ll. 55 - 60) and a braking mechanism (accessory engine components such as the fuel pump (42), hydraulic pump (44), lubrication pump (48), and electric generator (46) via the tower shaft, Col. 2, ll. 40 – 50), wherein [Examiner notes that the phrase “activation of the braking mechanism applies a force resisting rotation of the tower shaft” is a statement of intended use and the structure of the device as taught by Sheridan, i.v., Chaudhry, can perform the function.  The tower shaft would have had a fixed amount of torque that cause rotation of said tower shaft.  Activation of any of the braking mechanisms, i.e., accessory engine components, would have applied a force resisting rotation of said tower shaft because the torque of said tower shaft was what drove said braking mechanisms.  For example, when the total torque required to drive all the accessory engine components exceeded the fixed amount of torque provided by said tower shaft, the rotational speed of said tower shaft would have slowed until the tower shaft rotation eventually stopped.] activation of the braking mechanism applies a force resisting rotation of the tower shaft (62).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sheridan with the tower shaft rotatably driven by the low speed spool and a braking mechanism, wherein activation of the braking mechanism applies a force resisting rotation of the tower shaft taught by Chaudhry to facilitate the low speed spool driving accessory engine components such as the fuel pump (42), hydraulic pump (44), lubrication pump (48), and electric generator (46) via the tower shaft, Col. 2, ll. 40 – 50.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sheridan et al. (2013/0186058A1) in view of Chaudhry (8,333,554) in view of Burns et al. (2016/0178464A1).
Re Claim 18, Sheridan, i.v., Chaudhry, teaches the invention as claimed and as discussed above; except, further comprising at least one sensor for detecting a fan drivetrain failure event and communicating to a control, wherein the control initiates a fuel shutoff procedure if the fan drivetrain failure event is detected.
Burns teaches, in Fig. 2A and Figs. 3A to 3C, Paras. [0055] and [0074], at least one sensor (142, 206) for detecting a fan drivetrain failure event (shaft failure) and communicating to a control (computer), wherein the control (computer) initiates a fuel shutoff procedure if the fan drivetrain failure event (shaft failure) is detected.  Burns teaches, in Para. [0074] “…detection of an engine failure or component shaft failure that could be performed in less than 5 ms to determine a loss of load condition that would require immediate fuel shutoff or other control action to prevent rotor or engine over-speed”.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sheridan, i.v., Chaudhry, with the at least one sensor for detecting a fan drivetrain failure event and communicating to a control to initiate a fuel shutoff procedure if the fan drivetrain failure event is detected, taught by Burns, to facilitated preventing the low pressure turbine from over-speeding by immediately initiating a fuel shutoff procedure after a sensor detects fan drivetrain failure event (shaft failure).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sheridan et al. (2013/0186058A1) in view of Chaudhry (8,333,554) in view of Burns et al. (2016/0178464A1) in view of Franchet et al. (6,672,049).
Re Claim 19, Sheridan, i.v., Chaudhry and Burns, teach a gas turbine engine, i.e., base device, upon which the claimed invention can be seen as an improvement.  Sheridan, i.v., Chaudhry and Burns, as discussed above is silent on wherein the control activates the braking mechanism if the fan drivetrain failure event is detected.  However, Burns further teaches, in Para. [0074] “…detection of an engine failure or component shaft failure that could be performed in less than 5 ms to determine a loss of load condition that would require immediate fuel shutoff or other control action to prevent rotor or engine over-speed”.
Franchet teaches, in Fig. 5, Col. 2, ll. 55 – 65, Col. 5, ll. 10 – 25, and Col. 6, ll. 15 - 55, a similar gas turbine having a tower shaft (25) that was connected to a low pressure spool (3) wherein a control (electronic computer like a FADEC – Full Authority Digital Engine Control) activates a braking mechanism (6’) to resist rotation of the low speed spool (3 – Col. 5, ll. 10 – 25 teaches the braking system (6) slowing down the planet-carrying gear (7) so that the low speed spool/shaft (3) drives the high speed spool, i.e., high pressure compressor and high pressure turbine.  In other words the rotational energy of the low speed spool was used to rotate and accelerate high speed spool.) and wherein the braking mechanism (6’ – Fig. 5) was directly connected to the tower shaft (25).
Thus, improving a particular device (gas turbine engine), based upon the teachings of such improvement in Burns and Franchet, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the gas turbine engine of Sheridan, i.v., Chaudhry and Burns, and the results would have been predictable and readily recognized, that utilizing the control (computer) to activate a braking mechanism directly connected to the tower shaft to resist rotation of the tower shaft and the low speed spool if the fan drivetrain failure event is detected would have facilitated avoiding the low pressure turbine from over-speeding and potentially throwing turbine blades off at very high speeds sufficient to punch through the turbine case and any other structures, like the aircraft wing or passenger cabin, in the flight path of the broken turbine blade.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sheridan et al. (2013/0186058A1) in view of Chaudhry (8,333,554) in view of in view of Franchet et al. (6,672,049) in view of Burns et al. (2016/0178464A1).
Regarding Claim 20, Sheridan teaches, in Figs. 1 and 2, the invention as claimed, including a gas turbine engine (20 – Fig. 2) comprising: a fan shaft (62) rotatable about an axis (A), a fan (42) connected to said fan shaft (62), and an outer housing (70) surrounding the fan (42) to define a bypass passage (Para. [0047]); a compressor section (24, 44, 52) having both a low pressure compressor (44) that is fixed to rotate with the fan shaft (62 – Para. [0047]) and a high pressure compressor (52); a turbine section (28, 46, 54) having a low pressure turbine (46) driving a low speed spool (30) and a high pressure turbine (54) driving the high pressure compressor (52), the low pressure turbine (46) including rotating blades (shown in Fig. 2) and a static structure (38d) aft of the rotating blades (shown in Fig. 2); a fan drivetrain including a geared architecture (48) connecting the low speed spool (30) to the fan shaft (62) such that the fan (42) and low pressure compressor (44) rotate at a lower speed than the low pressure turbine (46 – Para. [0033]); an aft-loaded thrust bearing (38b – Paras. [0049] and [0051], teaches wherein the thrust bearing (38b) is aft-loaded such that the low pressure turbine (46) blades will shift axially aft (rotor clash) in the event of a fan drivetrain failure (shaft breaks or fractures) at a location axially aft of the thrust bearing (38b)) axially aft of the geared architecture (48) and axially forward of the high pressure compressor (52).
Sheridan is silent on a tower shaft rotatably driven by the low speed spool, the tower shaft rotatably driving an engine accessory component.
Chaudhry teaches, in Figs. 1 – 2B and Col. 2, ll. 40 – 50, a similar gas turbine engine (10) having a tower shaft (62) rotatably driven by a low speed spool (14 – Col. 2, ll. 55 - 60) to facilitate the low speed spool driving accessory engine components such as the fuel pump (42), hydraulic pump (44), lubrication pump (48), and electric generator (46).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sheridan with the tower shaft rotatably driven by the low speed spool to rotatably drive an engine accessory component taught by Chaudhry, in Col. 2, ll. 40 – 50, to facilitate the low speed spool driving accessory engine components such as the fuel pump (42), hydraulic pump (44), lubrication pump (48), and electric generator (46) via the tower shaft.
Sheridan, i.v., Chaudhry, as discussed above, is silent on said tower shaft rotatably driven by said low pressure spool at a location axially aft of the thrust bearing and forward of the high pressure compressor, the tower shaft engaging with a braking mechanism.
Franchet teaches, in Fig. 5, Col. 2, ll. 55 – 65, Col. 5, ll. 10 – 25, and Col. 6, ll. 15 - 55, a similar gas turbine having a tower shaft (25) that was connected to a low pressure spool (3) at a location axially aft of a thrust bearing [The small circle located between the fan (2a, 2b) and the tower shaft (25) along the rotational axis (X-X).  Figs. 2 and 4 illustrate the circle as a ball-bearing (14).  Sheridan teaches, in Para. [0049], that ball-bearings were one type of thrust bearings.] and axially forward of the high pressure compressor (4), the tower shaft (25) engaging with a braking mechanism (6’ Fig. 5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sheridan, i.v., Chaudhry, with said tower shaft connects to said low pressure spool at a location axially aft of a thrust bearing and axially forward of a high pressure compressor, wherein the tower shaft engaged with a braking mechanism taught by Franchet, because all the claimed elements, i.e., the gas turbine engine having a low pressure turbine driving a low speed spool/shaft that drives a fan and low pressure compressor via a geared architecture (reduction gearbox) and a tower shaft that was connected to a low pressure spool at a location axially aft of a thrust bearing and axially forward of a high pressure compressor, wherein the tower shaft engaged with a braking mechanism, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., the tower shaft would have driven a plurality of gas turbine engine accessory devices such as the fuel pump, hydraulic pump, lubrication pump that were radially offset away from the rotational axis (X-X) and the braking mechanism would have facilitated slowing the rotational speed of the low pressure turbine.  As shown in Franchet - Fig. 2, the tower shaft location axially forward of the high pressure compressor (4) and axially aft of the thrust bearing was the only location where said tower shaft did not interfere with the rotation of the fan (2a, 2b) and low pressure compressor (12) or the rotation of the high pressure compressor (4).  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Sheridan, i.v., Chaudhry and Franchet, as discussed above, is silent on at least one sensor for detecting a fan drivetrain failure event and communicating to a control, wherein the control initiates a fuel shutoff procedure and activates the braking mechanism if the fan drivetrain failure event is detected.
Burns teaches, in Fig. 2A and Figs. 3A to 3C, Paras. [0055] and [0074], (Claim 9) at least one sensor (142, 206) for detecting a fan drivetrain failure event (shaft failure) and communicating to a control (computer) and (Claim 10) wherein the control (computer) initiates a fuel shutoff procedure if the fan drivetrain failure event (shaft failure) is detected.  Burns teaches, in Para. [0074] “…detection of an engine failure or component shaft failure that could be performed in less than 5 ms to determine a loss of load condition that would require immediate fuel shutoff or other control action to prevent rotor or engine over-speed”.
Franchet further teaches, in Fig. 5, Col. 2, ll. 55 – 65, Col. 5, ll. 10 – 25, and Col. 6, ll. 15 - 55, a similar gas turbine having a tower shaft (25) that was connected to a low pressure spool (3) wherein a control (electronic computer like a FADEC – Full Authority Digital Engine Control) activates a braking mechanism (6’) to resist rotation of the low speed spool (3 – Col. 5, ll. 10 – 25 teaches the braking system (6) slowing down the planet-carrying gear (7) so that the low speed spool/shaft (3) drives the high speed spool, i.e., high pressure compressor and high pressure turbine.  In other words the rotational energy of the low speed spool was used to rotate and accelerate high speed spool.).
Thus, improving a particular device (gas turbine engine), based upon the teachings of such improvement in Burns and Franchet, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the gas turbine engine of Sheridan, i.v., Chaudhry and Franchet, and the results would have been predictable and readily recognized, that utilizing the sensor to detect and communicate a fan drivetrain failure event (shaft break) to a control (computer) to activate a braking mechanism directly connected to the tower shaft to resist rotation of the low speed spool and initiate a fuel shutoff procedure if a fan drivetrain failure event was detected would have facilitated avoiding the low pressure turbine from over-speeding and potentially throwing turbine blades off at very high speeds sufficient to punch through the turbine case and any other structures, like the aircraft wing or passenger cabin, in the flight path of the broken turbine blade by stopping combustion and slowing the rotation speed of the low speed spool/low pressure turbine.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sheridan et al. (2013/0186058A1) in view of Chaudhry (8,333,554) in view of Franchet et al. (6,672,049) in view of McCune et al. (8,621,871) in view of Ainsworth (3,830,058) as applied to Claim 4 above, and further in view of Kasmarik et al. (3,792,586).
Re Claim 21, Sheridan, i.v., Chaudhry, Franchet, McCune, and Ainsworth, teaches the invention as claimed and as discussed above; except, wherein the tower shaft connects to the low speed shaft section.  Kasmarik teaches, in Fig. 1, a similar geared turbofan gas turbine engine having a tower shaft (46) connected to a low speed shaft section (48 – geared connection located just axially forward of the bearings of the high pressure compressor 30) of the low speed spool (40).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sheridan, i.v., Chaudhry, Franchet, McCune, and Ainsworth, with the tower shaft connects to the low speed shaft section, taught by Kasmarik, because all the claimed elements, i.e., the gas turbine engine having a low pressure turbine driving a low speed spool/shaft that drives a fan and low pressure compressor via a geared architecture (reduction gearbox) and a tower shaft that was connected to a low speed spool at low speed shaft section, i.e., at a location just axially forward of the bearings of the high pressure compressor, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., connecting the tower shaft to the low speed shaft section would have facilitated the low pressure turbine driving a plurality of gas turbine engine accessory devices such as the fuel pump, hydraulic pump, lubrication pump that were radially offset away from the rotational axis (short dashed-long dashed line) of the gas turbine engine, Kasmarik – Col. 3, ll. 1 - 11.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive.

In response to applicant's arguments on Pgs. 6 - 8 against the reference Franchet individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed in the above 35 USC §103 rejections, Claim 1 was rejected based on the combination of Sheridan, i.v., Chaudhry and Franchet, Claim 17 was rejected based on the combination of Sheridan, i.v., Chaudhry, and Claim 20 was rejected based on the combination of Sheridan, i.v., Chaudhry Franchet, and Burns.
Furthermore, Applicant’s argument on Pg. 7, middle paragraph that “One would understand that inclusion of a gear reduces the speed of the low speed spool which is driven by a windmilling fan” is completely wrong.  A gear reduction system in a turbofan gas turbine engine reduced the rotational speed of the fan relative to the rotational speed of the low pressure turbine where said low pressure turbine drove the fan.  Therefore, the gear reduction system facilitated the low pressure turbine rotating at a faster optimum rotational speed relative to the slower optimum rotational speed of the fan.  For example, a gear reduction system having a 3:1 gear reduction ratio would have facilitated the low pressure turbine rotating at 9,000 revolutions per minute (rpm) while the fan rotated at 3,000 rpm, i.e., 9,000 / 3 = 3,000 rpm which was the slower optimum rotational speed of the fan relative to the faster optimum rotational speed of the low pressure turbine.  However, in a windmilling condition where the fan drove the rotation of the low pressure turbine, for every complete rotation of the fan the low pressure turbine would have made three complete rotations due to the gear reduction system operating in reverse as a gear increasing system.  For example, a windmilling fan rotating at 1,000 rpm would have resulted in the low pressure turbine rotating at 3,000 rpm due to the 1:3 gear ratio.  Accordingly, Applicant’s argument is based on a completely wrong understanding of the gear reduction system in a turbofan gas turbine engine.  The rejections are maintained.

Applicant’s further arguments on Pg. 7, last paragraph continuing on to Pg. 8 merely refer back to Applicant’s earlier arguments which have been addressed above.  The rejections are maintained.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741